PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/753,489
Filing Date: 2 Apr 2010
Appellant(s): Pilgrim et al.



__________________
DAN WOOD
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

1)	Claims 17, 19 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plachetka (WO 2006/081127) in view of Cohen et al. (US Patent 7,423,050) both are of record.

2)	Claims 17, 19, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al. (US Patent 7,423,050).

(2) Response to Argument
Appellants argue that the discovery of useful oral doses for clinically advantageous/improved treatment of migraine was unpredictable (Brief pp. 5-6).  And argue that Nadia Rupniak, who declared the highly unpredictable nature of the development of migraine treatments, noting that more than 90% of all drugs taken into clinical development fail to reach the market.  These argument has been fully considered but has not been found convincing.  Plachetka teaches pharmaceutical 
Appellants argue that Cohen or the Combination of Cohen with Plachetka fail to teach or suggest all elements of claims 17, 19 and 21-23 (Brief pp. 6-13).  And the examiner has not adequately established that the prior art, in view of the cited references Cohen, or Cohen with Plachetka would have led the skilled artisan to arrive at the presently claimed oral dosage range and specific doses for acute treatment of migraine, with a reasonable expectation of success, in particular success in achieving the advantageous outcomes of combine efficacy, onset of actin, safety and clinical tolerability.  These argument have been fully considered and have not been found convincing.  Taken the cited art, it would have been obvious to administer 2,4,5-trifluoro-N-[6-(1-methyl-piperidin-4-ylcarbonyl)-pyridin-2-yl]-benzamide hemisuccinate salt (see claim 3) and other 5HT1F agonist to treat migraines in humans as taught by both Plachetka and Cohen.  And since there is overlapping oral dosing of said compound, it would have been obvious to adjust the dosing of 2,4,5-trifluoro-N-[6-(1-methyl-piperidin-
Appellants argue several times and various ways that it is not obvious to administer 50 to 200 mg of 2,4,6-trifluoro-N-[6-(1 - methyl-piperidin-4-ylcarbonyl)-pyridin-2-yl] –benzamide.  And assert OSI PHARMACEUTICALS, LLC v. APOTEX INC., 2018-1925 (Fed. Cir Oct 4, 2019). This argument again has been fully considered but has not been found convincing.  The Examiner continues to disagree because the Appellant’s compound is taught in the art to treat migraines with a dosage range that overlaps that claimed.  It is well within the skill of the art to adjust the dosage within the range to arrive at the best dosage to provide the best therapy (i.e. pain free) until evidence is provided suggesting the dosage range is somehow critical or yields unexpected results. Appellant has not provided objective evidence suggesting the claimed range is somehow unexpected over the broader range of dosages from teachings of the prior art.  The Examiner continues to view that the claim limitations of pain free within 2 hours of administration and the arguments that the composition is safe and well tolerated in humans as evidenced by a lack of serious adverse events as 

	Applicants argue that the mere fact that reference can be combined or modified does not render the resultant combination obvious unless the results would have been precitable to one of ordinary skill in the art (citing KSR International Co. V. Teleflex., 550 U.S. 398, 417 (2007, Brief page 8-9).  This argument has been fully considered but has not been found convincing.  In KSR the Supreme Court stated that "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue known options within his or her technical grasp." KSR, 550 U.S. 398, 420 (2007) (emphasis added). However, the Court of Appeals for the Federal Circuit has commented that "to the extent an art is unpredictable, as the chemical arts often are, KSR's focus on 'identified, predicable solutions' may present a difficult hurdle because potential solutions are less likely to be genuinely predictable." P&G v. Teva Pharms. USA, Inc., 566 F.3d 989 996, (Fed. Cir. 2009) (quoting Eisai Co. Ltd. v. Dr. Reddy's Labs., Ltd., 533 F.3d 1353, 1359 (Fed. Cir. 2008)).  This argument has been fully considered but has not been found persuasive.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,. Cohen claims a method of treating migraine with a small genus of compounds that encompass the claimed compound (COL-144).  Both Cohen and Plachetka teach a method of treating the same indication (migraine headaches) with the same compound through the same method of administration (oral) and overlapping ranges (0.001 to 100 mg (Cohen) or 10 and 400 mg (Plachetka) vs. 50 to 200 mg (claimed range) for example).  Cohen also teaches that the type of formulation for administration of the compounds employed in the methods of the present invention may be dictated by the particular compounds selected, the type of pharmacokinetic profile desired by the route of administration and the state of the patient (Col. 61, lines 44-47).  Cohen also recognizes that the compounds are generally effective over a wide dosage range and explain that it is understood that the amount of the compound actually administered will be determined by a physician, in light of the chosen route of administration, the age, weight and response of the individual patient and the severity of the symptoms.  It is further taught that the smaller dosage levels and higher dosage levels may be employed without causing any harmful side effects (Col. 66, lines 62-67 – Col. 67, lines 1-8).   The analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877.  The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (see MPEP 2143).  In the instant claims A and G apply, it would have been obvious to one of ordinary skills to try because in the art to administer 50 to 200 mg of 2,4,6-trifluoro-N-[6-(1 - methyl-
Appellant argues that nothing in the cited art teaches or suggest an expectation that acute treatment of migraine with the presently claimed oral doses will result in heachache relief within 2 hours of administration.  This argument has been fully considered but has not been found convincing.  First, it appears that applicants are reading limitation in which are not presented in the instant claims (e.g. result in heachache relief within 2 hours of administration).  Additionally, in the administration of 50 to 200 mg of 2,4,6-trifluoro-N-[6-(1 - methyl-piperidin-4-ylcarbonyl)-pyridin-2-yl] –benzamide to treat migraines as taught by both Cohen and Plachetka would consequently result in migraine relief within 2 hours of administration and optimizing the doses of 2,4,6-trifluoro-N-[6-(1 - methyl-piperidin-4-ylcarbonyl)-pyridin-2-yl] –benzamide to treat migraines with a reasonable expectation of success absence evidence to the contrary.  Second, Cohen claims a method of treating migraine with a small genus of compounds that encompass the claimed compound (COL-144).  Both Cohen and Plachetka teach a method of treating the same indication (migraine headaches) with the same compound through the same method of administration (oral) and overlapping ranges (0.001 to 100 mg (Cohen) or 10 and 400 mg (Plachetka) vs. 50 to 200 mg (claimed range) for example).  Cohen also teaches that the type of formulation for administration of the compounds employed in the methods of the present invention may be dictated by the particular compounds selected, the type of pharmacokinetic profile desired by the route of administration and the state of the patient (Col. 61, lines 44-47).  Cohen also recognizes that the compounds are generally effective over a wide dosage 
Appellants argue that Lancet Neurol 2012, 11: 405-13, by Markus Färkkilä, Efficancy and tolerability of Iasmiditan, an oral 5-HT1F receptor agonist, for the acute treatment of migraine:  a phase 2 randomized, placebo-controlled, parallel-group, dose-ranging study illustrated the point that important real-world properties depend upon the dose of lasmiditan (2,4,6-trifluoro-N-[6-(1 - methyl-piperidin-4-ylcarbonyl)-pyridin-2-yl] –benzamide) which is used.  This argument has been fully considered but has not been found convincing.  As stated, repeatedly; the cited art of both Cohen and Plachetka teach a method of treating the same indication (migraine headaches) with the same compound through the same method of administration (oral) and overlapping ranges (0.001 to 100 mg (Cohen) or 10 and 400 mg (Plachetka) vs. 50 to 200 mg (claimed range) for example).  Cohen also teaches that the type of formulation for administration of the compounds employed in the methods of the present invention may be dictated by the particular compounds selected, the type of pharmacokinetic profile desired by the route of administration and the state of the patient (Col. 61, lines 44-47).  Cohen also recognizes that the compounds are generally effective over a wide dosage range and explain that it is understood that the amount of the compound actually administered will be determined by a physician, in light of the chosen route of administration, the age, 

Appellants argue that it would have been obvious to administer 50 to 200 mg of 2,4,6-trifluoro-N-[6-(1 - methyl-piperidin-4-ylcarbonyl)-pyridin-2-yl] –benzamide to treat migraines to treat migraines and points to numerous pieces of case law and non-patent literature (which NONE of the non-patent literature has been provided) (pages 14-18). And that appellant submit that there is long-felt need for additional acute migraine therapies.  Appellants submit that the present claims are nonobvious and patentable distinct from prior dose ranges.  These argument has been fully considered but has not been found convincing.  The non-patent literature demonstrates that 2,4,6-trifluoro-N-[6-(1 - methyl-piperidin-4-ylcarbonyl)-pyridin-2-yl] –benzamide to is effective in the treatment of migraines in a variety of doses as approved by FDA in October 2019.  It is well known in the art that 2,4,6-trifluoro-N-[6-(1 - methyl-piperidin-4-ylcarbonyl)-pyridin-2-yl] –benzamide is known to treat migraines as demonstrated by both Cohen with Plachetka  in an significantly overlapping range of (0.001 to 100 mg (Cohen) or 10 and 400 mg (Plachetka) vs. 50 to 200 mg (claimed range) for example).  Therefore, it would have been obvious to optimize the dosing of 2,4,6-trifluoro-N-[6-(1 - methyl-piperidin-4-

For the above reasons, it is believed that the rejections should be sustained.

/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
Conferees:
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627  

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.